IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MARK HEIM AND WANDA HEIM,                   : No. 720 MAL 2019
TRUSTEE OF THE MARK HEIM AND                :
WANDA HEIM JOINT REVOCABLE                  :
TRUST,                                      : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                   Respondents              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
HOWARD L. EISSLER AND ANN M.                :
EISSLER,                                    :
                                            :
                   Petitioners


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of April, 2020, the Petition for Allowance of Appeal is

DENIED.